FILE COPY




                                                                            •IT OF APPEALS
                                                                            appeals District
                              IN THE SUPREME COURT OF TEXAS




NO. 14-1079
                                                §                 CATHY_S. LUSft, C(
 ELLIOTT WILLIAMS                               §                         Anderson Cot
 v.
                                                §
TEXAS DEPARTMENT OF                             §                               12th District.
CRIMINAL JUSTICE                                §
                                                §



                                                                                 May 22, 2015


        Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.




                                    *•••••••••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 2nd day of July, 2015.



                                                    Blake A. Hawthorne, Clerk

                                                    By Monica Zamarripa, Deputy Clerk